DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-16, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelleher (EP Pub No. 2,281,747 A2).  
Regarding claims 1 & 16
	Kelleher teaches an aircraft (See figures 1-3) having a plurality of wings/aerofoils, (See figures 1-3, ref # 4) a tip portion of each of the wings/aerofoils (See figures 1-3, ref # 4) including a respective air-redirection formation (See figures 1-3, ref # 7) which includes: a first portion, (See figures 1-3, ref # 7A) which includes a first surface which forms a continuation of an aerodynamic lifting surface of the airfoil, (See figures 1-3, ref # 4) and which is for directing vortices away from the aerofoil; (See figures 1-3, ref # 4) and a second portion (See figures 1-3, ref # 7C) which includes a second surface spaced apart from the first portion (See figures 1-3, ref # 7A) and which is positioned to interact with the directed vortices.  (See paragraph 0013 & figures 1-3)  

Regarding claim 2
	Kelleher teaches which is provided as a device (See figures 1-3, ref # 7) which is separate from, but connectable to, a tip portion of the aerofoil.  (See figures 1-3, ref # 4)  

Regarding claim 3
	Kelleher teaches which is connected to an aerofoil.  (See figures 1-3, ref # 4)  

Regarding claim 9
	Kelleher teaches in which defining a horizontal plane of the aerofoil (See figures 1-3, ref # 4) by chords extending from a leading edge of the aerofoil (See figures 1-3, ref # 4) to a trailing edge, the first surface (See figures 1-3, ref # 7A) is within 45 degrees of the horizontal plane.  (See paragraph 0013 & figures 1-3)  

Regarding claim 10
	Kelleher teaches in which defining a horizontal plane of the aerofoil (See figures 1-3, ref # 4) by chords extending from a leading edge of the aerofoil (See figures 1-3, ref # 4) to a trailing edge, the second surface (See figures 1-3, ref # 7C) is within 15, 30, 45, or 90 degrees of the horizontal plane.  (See paragraph 0013 & figures 1-3)  

Regarding claim 11
	Kelleher teaches in which the first and/or second portions (See figures 1-3, ref # 7A & 7C) of the air-redirection formation (See figures 1-3, ref # 7) extend parallel to an elongation axis of the aerofoil.  (See figures 1-3, ref # 4)  

Regarding claim 12
	Kelleher teaches in which at least the first portion (See figures 1-3, ref # 7A) of the air- redirection formation (See figures 1-3, ref # 7) extends rearwardly from the main surface of the aerofoil (See figures 1-3, ref # 4) in a direction opposite to a direction in which the aerofoil (See figures 1-3, ref # 4) passes through ambient air.  (See figure 1)  

Regarding claim 13
	Kelleher teaches in which the first and second portions (See figures 1-3, ref # 7A & 7C) of the air-redirection formation (See figures 1-3, ref # 7) are connected by a connection structure.  (See paragraph 0013 & figures 1-3, ref # 7B)  

Regarding claim 14
	Kelleher teaches which is connected to an aerofoil (See figures 1-3, ref # 4) and in which the connection structure (See figures 1-3, ref # 7B) has a smaller maximum chord length than the maximum chord length of the first and/or second portions (See figures 1-3, ref # 7A & 7C) of the air-redirection formation.  (See paragraph 0013 & figures 1-3, ref # 7)  

Regarding claim 15
	Kelleher teaches in which the connection structure (See figures 1-3, ref # 7B) comprises at least two joined connection elements, (See figures 1-3, ref # ends of 7B) a first one of the connection elements being connected to the first portion (See figures 1-3, ref # 7A) of the air- redirection formation, (See figures 1-3, ref # 7) and having an elongation direction which extends away from the first portion (See figures 1-3, ref # 7A) of the air-redirection formation, (See figures 1-3, ref # 7) and which has a component transverse to a horizontal plane of the aerofoil (See figures 1-3, ref # 4) in a first direction; and a second of the connection elements being connected to the second portion (See figures 1-3, ref # 7C) of the air-redirection formation, (See figures 1-3, ref # 7) and having an elongation direction which extends away from the second portion (See figures 1-3, ref # 7C) of the air-redirection formation, (See figures 1-3, ref # 7) and which has a component transverse to the horizontal plane in the first direction.  (See paragraph 0013 & figures 1-3)  

Regarding claim 18
	Kelleher teaches wherein, in a direction away from the aerofoil, (See figures 1-3, ref # 4) a sweep angle increases and, at the second portion, (See figures 1-3, ref # 7C) the sweep angle reduces again.  (See figure 3)  

Regarding claim 20
	Kelleher teaches wherein, in a direction away from the aerofoil, (See figures 1-3, ref # 4) both sweep angle and cant increase and then reduce for the second section.  (See figures 1-3, ref # 7C)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (EP Pub No. 2,281,747 A2) as applied to claim 1 above, and further in view of Applicant’s admitted prior art.  
Regarding claim 17
	Kelleher teaches attached to a dihedral wing.  (See paragraph 0013 & figures 1-3)  
	Kelleher does not teach attached to an anhedral wing.  
	However, Applicant’s admitted prior art teaches that conventionally wings are dihedral or anhedral.  (See Applicant’s paragraph 0009)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the air-redirection formation attached to an anhedral wing as taught by admitted prior art in the aircraft of Kelleher, since both dihedral and anhedral wings are well-known and functionally equivalent.  

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (EP Pub No. 2,281,747 A2) as applied to claim 3 above, and further in view of Firth (Pub No. US 2017/0073062 A1).  
Regarding claim 4
	Kelleher is silent about an actuator.  
	However, Firth teaches further including a controllable actuator (See paragraph 0036 & figures 1-8, ref # morphing airfoil 6) for controlling a rotational and/or translational position of the first and/or second portions (See paragraph 0036 & figures 1-8, ref # 6 & 7) of the formation relative to the aerofoil.  (See paragraph 0036 & figures 1-8, ref # 1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a controllable actuator for controlling a rotational and/or translational position of the first and/or second portions of the formation relative to the aerofoil as taught by Firth in the aircraft of Kelleher, so as to reduce drag and increase lift while minimizing vortices.  

Regarding claim 5
	Kelleher is silent about an actuator.  
	However, Firth teaches in which the actuator (See paragraph 0036 & figures 1-8, ref # morphing airfoil 6) is operative to control a rotational position of the first and/or second portions (See paragraph 0036 & figures 1-8, ref # 6 & 7) of the formation (See paragraph 0036 & figures 1-8, ref # 5) about a span-wise axis of the aerofoil.  (See paragraph 0036 & figures 1-8, ref # 1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator is operative to control a rotational position of the first and/or second portions of the formation about a span-wise axis of the wing as taught by Firth in the aircraft of Kelleher, so as to reduce drag and increase lift while minimizing vortices.  

Regarding claim 6
	Kelleher is silent about an actuator.  
	However, Firth teaches in which the actuator (See paragraph 0036 & figures 1-8, ref # morphing airfoil 6) is operative to control a rotational position of the first and/or second portions (See paragraph 0036 & figures 1-8, ref # 6 & 7) of the formation (See paragraph 0036 & figures 1-8, ref # 5) about a chord-wise axis of the aerofoil.  (See paragraph 0036 & figures 1-8, ref # 1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator is operative to control a rotational position of the first and/or second portions of the formation about a chord-wise axis of the wing as taught by Firth in the aircraft of Kelleher, so as to reduce drag and increase lift while minimizing vortices.  

Regarding claim 7
	Kelleher is silent about an actuator.  
	However, Firth teaches in which the actuator (See paragraph 0036 & figures 1-8, ref # morphing airfoil 6) is operative to control a rotational position of the first and/or second portions (See paragraph 0036 & figures 1-8, ref # 6 & 7) of the formation (See paragraph 0036 & figures 1-8, ref # 5) about a yaw axis of the aerofoil.  (See paragraph 0036 & figures 1-8, ref # 1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator is operative to control a rotational position of the first and/or second portions of the formation about a yaw axis of the wing as taught by Firth in the aircraft of Kelleher, so as to reduce drag and increase lift while minimizing vortices.  

Regarding claim 8
	Kelleher is silent about an actuator.  
	However, Firth teaches in which the actuator (See paragraph 0036 & figures 1-8, ref # morphing airfoil 6) controls a said rotational and/or translational position about a rotational axis by deforming a portion of the formation.  (See paragraph 0036 & figures 1-8, ref # 5)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator controls a said rotational and/or translational position about a rotational axis by deforming a portion of the formation as taught by Firth in the aircraft of Kelleher, so as to reduce drag and increase lift while minimizing vortices.  

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.  
The Applicant argues on pages 1 & 2 of the remarks that drawing, specification, and claim objections, as well as 112 rejections are resolved by the amendments.  
The Examiner agrees and the above mentioned objections and 112 rejections are withdrawn.  
The Applicant argues on pages 3-4 of the remarks that the reference Kelleher (EP 2,281,747) does not teach the portion 7A (the first portion) is not positioned to interact with the directed vortices and therefore does not teach the claim limitation.  
The Examiner respectfully disagrees.  First, claim 1 (and claim 16) requires the first portion (Applicant’s # 21; Kelleher # 7A) for directing vortices away from the aerofoil.  Claim 1, further requires the second portion (Applicant’s # 22; Kelleher # 7C) positioned to interact with the directed vortices.  So the 1st portion (21 & 7A) direct vortices and the 2nd portion (22 & 7C) interact with the directed vortices.  The first portion (21 & 7A) does not, according to the claim, both direct the vortices and interact with the directed vortices.  Therefore the arguments are not persuasive.  Further, if the Applicant did want the first portion (21 & 7A) to do both functions, it is unclear how the first portion of the Applicant (21) performs the function while the first portion of Kelleher (7A) does not perform the function when both parts have similar structure.  So even if the argument was referring to the correct part, which it is not, the arguments would still not be persuasive.  
Therefore the 102 rejections of claims 1-3, 9-16, 18, & 20 are maintained.  
The Applicant argues on pages 3-4 of the remarks that the reference Firth (US 2017/0073062) also does not teach the first portion positioned to interact with the directed vortices and therefore does not teach the claims.  
The Examiner respectfully disagrees.  First, as pointed out in the above response to arguments, this is not required by the claims.  Further, Firth was not used to teach these limitations but was used to teach the actuator.  Therefore the arguments are not persuasive.  
The Applicant provided no further arguments.  
Therefore the Examiner maintains the 102 rejections of claims 1-3, 9-16, 18, & 20 and the 103 rejections of claims 4-8 & 17.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647